



Exhibit 10.7
AMENDMENT NO. 6
TO
SIXTH AMENDED AND RESTATED
MORTGAGE WAREHOUSING CREDIT AND SECURITY AGREEMENT


This Amendment No. 6 to Sixth Amended and Restated Mortgage Warehousing Credit
and Security Agreement (this “Amendment”) is entered into as of July 29, 2016 by
and among ACRE CAPITAL LLC, a Michigan limited liability company (the
“Borrower”), the financial institutions party to the Credit Agreement (as
defined below) from time to time as lenders (the “Lenders”) and Bank of America,
N.A., as agent for itself and the other Lenders (in such capacity, the “Agent”).
R E C I T A L S


A.    The Agent, the Lenders and the Borrower are parties to that certain Sixth
Amended and Restated Mortgage Warehousing Credit and Security Agreement, dated
as of May 1, 2014 (as amended and/or restated from time to time, the “Credit
Agreement”). Capitalized terms used herein and not otherwise defined herein
shall have the same meanings herein as ascribed to them in the Credit Agreement;
B.    The Borrower has requested that the Agent and the Lenders temporarily
increase the aggregate Commitment Amount to $175,000,000.00 for the period
beginning on July 29, 2016 and ending on and including August 8, 2016 (the
“Increase Period”) (the portion of the Loan outstanding from time to time during
the Increase Period in excess of $135,000,000.00 is hereinafter referred to as
the “Temporary Increase Loan”); and
C.    In response to such request, the Agent and the Lenders have agreed to
amend the Credit Agreement solely upon the terms and conditions set forth
herein, it being the intention of the parties that such amendments shall not
constitute a novation of the obligations of the Borrower under the Credit
Agreement and the other Loan Documents.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by the Agent, the Lenders and the Borrower, the
parties hereto agree, upon the satisfaction in full of all of the terms,
conditions, covenants, representations and warranties set forth in this
Amendment, as follows:
Section 1.    Amendments to Credit Agreement.
Section 1.1.    Amendment to Commitment Amount. The definition of “Commitment
Amount” set forth in Exhibit A to the Credit Agreement is hereby amended by
deleting it in its entirety and replacing it with the following:
“Commitment Amount means, for each Lender, the amount set forth on Schedule 1,
and, in the aggregate under this Agreement, the aggregate amount for all the
Lenders set forth on Schedule 1 not to exceed $135,000,000.00; provided,
however, that during the Increase Period (as defined in that certain Amendment
No. 6 to Sixth Amended and Restated Mortgage Warehousing


1



--------------------------------------------------------------------------------




Credit and Security Agreement, dated as of July 29, 2016, by and among the
Borrower, the Lenders and the Agent), the aggregate amount for all the Lenders
set forth on Schedule 1 shall not exceed $175,000,000.00 and after the
expiration of the Increase Period, the aggregate amount for all the Lenders set
forth on Schedule 1 shall not exceed $135,000,000.00.”
Section 1.2.    Flood Insurance.


(a)    The definition of “Legal Requirements” set forth in Exhibit A to the
Credit Agreement is hereby amended by (y) adding “FEMA,” immediately following
the reference to “Ginnie Mae,” contained therein and (z) adding “flood, flood
insurance,” immediately following the reference to “fire,” contained therein.


(b)    The Credit Agreement is hereby amended by adding the following definition
to Exhibit A to the Credit Agreement in the appropriate alphabetical order:
            
“FEMA means the Federal Emergency Management Agency or any successor thereof.”


Section 1.3.    Amendment to Schedule 1. Schedule 1 to the Credit Agreement is
hereby amended by deleting it in its entirety and replacing it with Schedule 1
attached hereto as Exhibit A.
Section 2.    Documentation for Funding Temporary Increase Loan. Notwithstanding
anything in the Credit Agreement to the contrary, and in addition to all other
documentation required to be delivered and all other actions required to be
performed by the Borrower in accordance with Exhibit B of the Credit Agreement,
the Borrower shall deliver such additional documentation and perform such
additional actions with respect to the Pledged Loans funded by any portion of
the Temporary Increase Loan as the Agent may reasonably request, in such form
and substance and at such times as are satisfactory to the Agent. The aggregate
principal balance and all accrued and unpaid interest and fees with respect to
the Temporary Increase Loan shall be due and payable by the Borrower no later
than the last day of the Increase Period. Each party hereto agrees that, after
the repayment in full of the Temporary Increase Loan and the expiration of the
Increase Period, (a) the aggregate amount of the Commitment Amount shall not
exceed $135,000,000.00 and (b) any allonge to the Notes delivered by the
Borrower to the Agent in connection with the Temporary Increase Loan shall be
automatically terminated, shall be of no further force or effect and shall be
cancelled by the Agent and returned to the Borrower.
Section 3.    Representations and Warranties. The Borrower represents and
warrants to the Agent and to the Lenders as of the effective date of this
Amendment that: (i) no Default or Event of Default is in existence, from and
after, or will result from, the execution and delivery of this Amendment or the
consummation of any transactions contemplated hereby; (ii) each of the
representations and warranties of the Borrower in the Credit Agreement and the
other Loan Documents is true and correct in all material respects on the
effective date of this Amendment (except for representations and warranties
limited as to time or with respect to a specific event,


2



--------------------------------------------------------------------------------




which representations and warranties shall continue to be limited to such time
or event); and (iii) this Amendment and the Credit Agreement (as amended by this
Amendment) are legal, valid and binding agreements of the Borrower and are
enforceable against it in accordance with their terms.
Section 4.    Ratification. Except as expressly hereby amended, the Credit
Agreement, all other Loan Documents and each provision thereof are hereby
ratified and confirmed in every respect and shall continue in full force and
effect, and this Amendment shall not be, and shall not be deemed to be, a waiver
of any Default or Event of Default or of any covenant, term or provision of the
Credit Agreement or the other Loan Documents.
Section 5.    Conditions Precedent. The representations, warranties, covenants
and agreements set forth in this Amendment are conditional and this Amendment
shall not be effective until (a) receipt by the Agent of a fully-executed
counterpart original of this Amendment; (b) receipt by Bank of America, N.A., in
its capacity as a Lender, of a fully-executed original Allonge to Third Amended
and Restated Promissory Note, in the form attached hereto as Exhibit B; and (c)
receipt by the Agent of the other instruments, agreements, certificates and
documents, and performance by the Borrower of all of its obligations, listed on
the Closing Checklist attached hereto as Exhibit C in form and substance
acceptable to the Agent; and (d) payment by the Borrower of the fees required to
be paid pursuant to the Fee Letter listed on Exhibit C attached hereto and all
of the Agent’s fees, costs and expenses associated with the preparation,
negotiation, execution and delivery and administration of this Amendment and the
Credit Agreement accrued through the date hereof, including, without limitation,
the Agent’s attorneys’ fees.
Section 6.    Counterparts. This Amendment may be executed and delivered in any
number of counterparts with the same effect as if the signatures on each
counterpart were upon the same instrument.
Section 7.    Amendment as Loan Document. Each party hereto agrees and
acknowledges that this Amendment constitutes a “Loan Document” under and as
defined in the Credit Agreement.
Section 8.    Governing Law. This Amendment shall in all respects be governed,
construed, applied and enforced in accordance with the internal laws of the
State of New York without regard to principles of conflicts of laws other than
for sections 5-1401 and 5-1402 of the New York General Obligations Law.
Section 9.    Successors and Assigns. This Amendment shall be binding upon each
of the Borrower, the Lenders, the Agent and their respective successors and
assigns, and shall inure to the benefit of each of the Borrower, the Lenders and
the Agent.
Section 10.    Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
Section 11.    Expenses. The Borrower agrees to promptly reimburse the Agent and
the Lenders for all expenses, including, without limitation, reasonable fees and
expenses of outside legal counsel, it has heretofore or hereafter incurred or
incurs in connection with the preparation,


3



--------------------------------------------------------------------------------




negotiation and execution of this Amendment and all other instruments, documents
and agreements executed and delivered in connection with this Amendment.
Section 12.    Integration. This Amendment contains the entire understanding of
the parties hereto with regard to the subject matter contained herein. This
Amendment supersedes all prior or contemporaneous negotiations, promises,
covenants, agreements and representations of every nature whatsoever with
respect to the matters referred to in this Amendment, all of which have become
merged and finally integrated into this Amendment. Each of the parties hereto
understands that in the event of any subsequent litigation, controversy or
dispute concerning any of the terms, conditions or provisions of this Amendment,
no party shall be entitled to offer or introduce into evidence any oral promises
or oral agreements between the parties relating to the subject matter of this
Amendment not included or referred to herein and not reflected by a writing
included or referred to herein.
Section 13.    No Course of Dealing. The Agent and the Lenders have entered into
this Amendment on the express understanding with the Borrower that in entering
into this Amendment the Agent and the Lenders are not establishing any course of
dealing with the Borrower. The Agent’s and the Lenders’ rights to require strict
performance with all of the terms and conditions of the Credit Agreement and the
other Loan Documents shall not in any way be impaired by the execution of this
Amendment. None of the Agent and the Lenders shall be obligated in any manner to
execute any further amendments or waivers and if such waivers or amendments are
requested in the future, assuming the terms and conditions thereof are
satisfactory to them, the Agent and the Lenders may require the payment of fees
in connection therewith. The Borrower agrees that none of the ratifications and
reaffirmations set forth herein, nor the Agent’s nor any Lender’s solicitation
of such ratifications and reaffirmations, constitutes a course of dealing giving
rise to any obligation or condition requiring a similar or any other
ratification or reaffirmation from the Borrower with respect to any subsequent
modification, consent or waiver with respect to the Credit Agreement or any
other Loan Document.
Section 14.    Jury Trial Waiver. THE BORROWER, THE AGENT AND THE LENDERS BY
ACCEPTANCE OF THIS AMENDMENT MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AMENDMENT, THE
CREDIT AGREEMENT, OR ANY OTHER LOAN DOCUMENT CONTEMPLATED TO BE EXECUTED IN
CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING, WITHOUT
LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF
THE AGENT OR ANY LENDER RELATING TO THE ADMINISTRATION OF THE LOAN OR
ENFORCEMENT OF THE LOAN DOCUMENTS, AND AGREE THAT NO PARTY WILL SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE OR HAS NOT BEEN WAIVED.
[Remainder of page intentionally left blank; signatures appear on next page]


4



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed and delivered this Amendment
as of the date first set forth above.
BORROWER:
ACRE CAPITAL LLC


By:
/s/ Rachel Vinson
 
Name: Rachel Vinson
 
Title: Chief Financial Officer







AGENT AND LENDER:
BANK OF AMERICA, N.A


By:
/s/ Chris Guthrie
 
Name: Chris Guthrie
 
Title: Vice President



    



                    





